9DETAILED ACTION
It would be of great assistance to the Office if all incoming papers pertaining to a filed application carried the following items: 
1.	Application number (checked for accuracy, including series code and serial no.).
2.	Group art unit number (copied from most recent Office communication).
3.	Filing date.
4.	Name of the examiner who prepared the most recent Office action.
5.	Title of invention.
6.	Confirmation number (See MPEP § 503).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1 – 10 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, the closes Prior Art of record is HARA (US 2018/0240397), however Hara alone or in combination with the Prior Art of record fails to disclose a drive circuit that drives an electro-optical panel, comprising: an input terminal and an output terminal configured to be coupled to an external device; a drive signal generation circuit configured to use a synchronizing signal that is input from the external device via the input terminal to generate a drive signal that drives the electro-optical panel; a state signal generation circuit configured to generate a state signal indicating an operating a return signal generation circuit configured to generate a return signal obtained by superimposing the state signal on the synchronizing signal; and an output circuit configured to output the return signal from the output terminal to the external device. (Emphasis Added.)

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY BOLOTIN whose telephone number is (571)270-5873.  The examiner can normally be reached on M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on (571)272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DMITRIY BOLOTIN/Primary Examiner, Art Unit 2623